PER CURIAM.
This is a petition for a writ of certiorari seeking review of two adverse orders entered by the circuit court denying motions by petitioners herein [Robert Weisblum, Roslyn Weisblum, Alan Siskind, Karen Sis-kind, Michael Silverstein, Marti Silverstein, Stephen Fried and Susan Fried] to intervene and participate as appellees in an appeal presently pending in the circuit court. This petition is unopposed by the appellant, and is agreed to by the appellee, in the said pending appeal. The petition for a writ of certiorari is granted, the orders under review are quashed and the cause is remanded to the circuit court with directions to grant the petitioners’ above-stated motions to intervene and participate as appellees in the pending appeal below. Fla.R.App.P. 9.020(f); see also Orlando Transit Co. v. Florida Railroad & Public Utilities Commission, 160 Fla. 795, 37 So.2d 321, 329 (1948).